Citation Nr: 1611119	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to restoration of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel






INTRODUCTION

The Veteran had active duty service in the Philippine Commonwealth Army from December 1941 to October 1944.  He died in October 1944.  The Appellant claims to be his surviving spouse for VA DIC benefits purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that evidence has been associated with the claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  However, as the Board is remanding this claim, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claim.   

In February 2014, the Board denied the Appellant's claim of entitlement to restoration of DIC benefits.  The Appellant appealed this denial to the Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued a Memorandum Decision that set aside the February 2014 Board decision and remanded the claim.  The case has been returned to the Board for compliance with the directives contained in the May 2015 Memorandum Decision.

The Board has reviewed the Appellant's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that she is the surviving spouse of the Veteran and is therefore entitled to DIC benefits.  In July 2005 the Appellant filed a claim for restoration of VA death benefits.  An Administrative Decision dated August 2005 recognized the Appellant as the Veteran's surviving spouse, thereby granting VA DIC benefits which she was informed of in September 2005.  Her DIC benefits were thereafter terminated in November 2008 as her whereabouts were unknown following the report of a RO field examination.  The above-referenced August 2011 decision subsequently affirmed the termination of the DIC benefits, and the Appellant has appealed that decision.  In support of her claim, she has submitted multiple photos asserting that she is the Veteran's widow, E.P.S., and has also submitted multiple affidavits from individuals claiming that she is E.P.S.

As was noted in the Introduction, the Appellant's claim currently on appeal involves a Memorandum Decision by the Court dated May 2015.  The Court's May 2015 Memorandum Decision indicated that the Board failed to provide adequate reasons or bases for its finding that the Veteran's widow died in March 1945 and that the Appellant is therefore not the Veteran's widow.  In particular, the Board did not address evidence suggesting that the Appellant is the Veteran's widow, to include a June 1955 VA Counsel memorandum indicating that the Appellant claiming to be E.P.S. was alive at that time and seeking guardianship of her 2 minor children with the Veteran and entitlement to VA benefits; a photo identification issued by the Philippine Veterans Affairs Office in December 2009 stating that the E.P.S. is the surviving spouse of the Veteran; an October 2011 Philippine National Statistics Office certification that there is no record of E.P.S.'s death in March 1945 in the Municipality of Matalom; an explanation by the Appellant that the Veteran's father falsified her death in 1945 to obtain guardianship of her children and access to VA survivor benefits; and the Appellant's assertion that in 1994, benefit payments to her father-in-law were "cut off" because VA "found out that [she] was still alive."  The Memorandum Decision therefore noted that remand was warranted for the Board to consider this potentially favorable evidence.  

As noted in the previous Board decision, a statement from the Judge Advocate General of the Armed Forces of the Philippines dated June 1955 documents the Veteran's widow, E.P.S., as having died in March 1945.  However, the death certificate of E.P.S. is not associated with the record.  In this regard, a document from the Republic of the Philippines Office of Civil Registrar indicates that the records of deaths from 1900 to 1963 filed in the archives of that office were destroyed by typhoons, and therefore a transcription from the Register of Deaths or death certificate could not be issued.  However, the document further notes that for every registered death, the office submits a copy of the certificate of death to the Office of the Civil Registrar General, National Statistic Office in Manila.  Notably, there is no indication that any further development was taken with respect to contacting this office.  As such, the Board finds that on remand, a copy of E.P.S.'s death certificate, if one exists, should be obtained through the appropriate agency and associated with the record.    

Additionally, an RO report dated November 2011 notes that a woman claiming to be the Veteran's widow came to the RO with R.C., a neighbor of hers, in an attempt to verify the Appellant as the Veteran's widow.  However, she did not have any documentation at that time which verified her as the Veteran's widow.  On the contrary, R.C. stated that she has a twin sister named E.P.A. who was married to R.A.  Further, R.C. reported that it was E.P.A. who pretended to be the Veteran's widow when a claim for VA benefits was filed and that the Appellant, upon learning this, filed for benefits of her own.  The Board observes that the record does not indicate any evidence that E.P.A. can be located or that she exists.  Indeed, other than the Appellant's statements of record, there is no indication that the Veteran's widow had a twin sister.  In light of these ambiguities, the Board also finds that on remand, the RO should obtain a copy of E.P.A.'s birth certificate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Confirm the death of the Veteran's widow (E.P.S.) by obtaining the death certificate of E.P.S. (searching under these first names: [redacted]/[redacted]/[redacted]) or other proper evidence of death as listed in 38 C.F.R. § 3.211(a) through (e), to include through contacting the Office of the Civil Registrar General, National Statistic Office in Manila.  

If necessary, also contact the Judge Advocate General of the Armed Forces of the Philippines as their report dated June 1955 documents E.P.S. as having died in March 1945.

2. Obtain and associate with the claims file a copy of the birth certificate of E.P. (searching under these first names: [redacted]/[redacted]/[redacted]) who the Appellant contends is the twin sister of the Veteran's widow.

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



